UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2238


TANYITAKU CLOVIS NWANNA, a/k/a Clovis Tanyi Taku; MARCELENE
FORTON EBANGHA,

                    Petitioners,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 4, 2017                                            Decided: June 14, 2017


Before TRAXLER and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition dismissed in part and denied in part by unpublished per curiam opinion.


William Payne, PAYNE & ASSOCIATES, Washington, D.C., for Petitioners. Chad A.
Readler, Acting Assistant Attorney General, Kohsei Ugumori, Senior Litigation Counsel,
Jesse Lloyd Busen, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tanyitaku Clovis Nwanna and Marcelene Forton Ebangha, natives and citizens of

Cameroon, petition for review of an order of the Board of Immigration Appeals denying

their motion to reopen. For the reasons set forth below, we dismiss in part and deny in part

the petition for review.

       Before this court, the Petitioners seek to challenge the immigration judge’s adverse

credibility determination and the agency’s underlying denial of their applications for relief.

Only the Board’s denial of the Petitioners’ motion to reopen is properly before us, however,

as the Petitioners failed to timely petition this court for review of the Board’s decision of

May 20, 2016. The Petitioners had 30 days from the date of this initial decision to timely

file a petition for review. See 8 U.S.C. § 1252(b)(1) (2012).           This time period is

“jurisdictional in nature and must be construed with strict fidelity to [its] terms.” Stone v.

INS, 514 U.S. 386, 405 (1995). The filing of a motion to reopen with the Board does not

toll the 30-day period for seeking review of an underlying decision.             Id. at 394.

Accordingly, we now limit our review to the propriety of the Board’s denial of the

Petitioners’ motion to reopen, and we dismiss the petition for review to the extent the

Petitioners challenge the earlier decision.

       Turning to the Board’s denial of the Petitioners’ motion to reopen, we have

reviewed the Petitioners’ claims in conjunction with the administrative record and conclude

that the Board did not abuse its discretion in denying the motion. See 8 C.F.R. § 1003.2(a)

(2016); Mosere v. Mukasey, 552 F.3d 397, 400 (4th Cir. 2009). Accordingly, we deny the

petition for review in part for the reasons stated by the Board. See In re Nwanna (B.I.A.

                                              2
Sept. 27, 2016). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                        PETITION DISMISSED IN PART
                                                               AND DENIED IN PART




                                            3